Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brockhaus (2002/0145417).
Regarding claim 1, Brockhaus teaches a method for operating a magnetic flowmeter (para 0007), the flowmeter configured to measure a velocity of a conductive fluid in a flow path (para 0004), the method comprising: driving at least one coil assembly with a drive current 
Regarding claim 2, Brockhaus teaches the calculated induced voltage value is determined a prescribed time after measuring the voltage value, such that the flowmeter calculates the corrected fluid velocity measurement on a prescribed time delay (para 0024).
Regarding claim 4, Brockhaus teaches a device for operating a flowmeter configured to measure the velocity of a conductive fluid (para 0004) in a flow path, the device comprising: a coil assembly circuit (2) configured to generate a magnetic field proximate the fluid flow path (para 0024), the coil assembly comprising: at least one coil assembly; a voltage source configured to provide a voltage output; and a coil driver configured to provide a drive current to the at least one coil assembly based on the voltage output (inherent feature of a magnetoinductive flowmeter); a pair of electrical electrodes (3) configured to measure a voltage value proximate the fluid flow path; and a computer processor configured to: receive the 
Regarding claim 5, Brockhaus teaches the computer processor drives the first and voltage sources to non-zero potentials (reference potential) such that the magnitude of the voltage inducted in the first coil assembly equals the magnitude of the voltage induced in the second coil assembly (para 0004, 0005, 0024, Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brockhaus in view of Okaniwa et al. (5,388,465) (hereinafter Okaniwa).
Regarding claim 3, Brockhaus teaches all the claimed features except for the outlier voltage value is determined by an Analog to Digital Converter (ADC). Okaniwa teaches the .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brockhaus in view of Xie (2017/0234708).
Regarding claims 6-8, Brockhaus teaches all the claimed features except for the computer processor configured to monitor the zero-flow measurement value to detect performance changes of the magnetic coil assemblies or monitor the zero-flow measurement value to detect grounding changes of the fluid media or monitor the zero-flow measurement value to detect changes in the conductive fluid's electrical potential. Xie teaches that the zero flow measurement is determined in the presence of magnetic flux induced EMF (para 0031) (magnetic flux is dependent on the change in magnetic coil performances. Thus, it would be obvious to adopt the teaching of Xie in the device of Brockhaus in order to monitor zero-flow measurement since it is nothing more than a function that any well-known computer processor may be capable of performing to achieve the desired measurement results. Furthermore, for zero-flow measurement, by detecting grounding changes or detect changes in the conductive fluid’s electrical potential would also be within the scope of a skilled individual as measurements a well within the capacity of the computer processor as and when deemed necessary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feller (2020/0309577) teaches an electromagnetic flowmeter that performs correction of flow by compensating the values related to noise. Mitsutake (2019/0078915) teaches an error detection circuit and method for the electromagnetic flowmeter and correct for such variations.
Brockhaus et al. (2005/0125168) teach averaging of the electrode voltage to determine error and provide corrected flow measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            2/18/2020